Citation Nr: 9910304	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to February 
1992.

This appeal arose from a February 1994 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for lumbosacral strain. 

Based on a March 1993 diagnosis of lumbosacral strain, 
moderate disability and the reported availability of 
additional medical evidence of treatment, the Board of 
Veterans' Appeals (Board) issued a February 1997, Remand 
Order for further development of the veteran's claim.  The 
Board now believes that the record has been developed to the 
greatest extent possible, and is ready for appellate review.


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
causal nexus between the previously demonstrated lumbosacral 
strain, moderate disability and his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
lumbosacral strain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

Service medical records dated in November 1991 indicate that 
the veteran hurt his back when bending over in the shower.  
The veteran experienced a severe, sharp pain in his lower 
back, which "subsided somewhat" when he "took some aspirin 
and lay[ed] still in bed."  He reported that a dull, constant 
pain persisted, and increased with standing, sitting, or 
bearing weight.  The veteran reported no history of back 
trouble.  Physical examination led to a diagnostic assessment 
of musculoskeletal pain of the back.

Service medical records indicate that the veteran reported a 
history of lower back pain on a dental patient medical 
history form dated in December 1991.  No other reports of low 
back problems are noted in the service medical records.  A 
separation examination is not part of the record.

In January 1993, approximately eleven months after separation 
from service, the veteran sought medical treatment at the 
Kirkland Air Force Base for lower back pain.  The veteran 
reported that while lifting his son out of a car seat, he 
experienced pain in his lower back.  He stated that he was 
able to walk but experienced soreness.  The veteran reported 
that the following morning he was unable to sit up or walk 
because of the pain, and experienced a dull ache in the back 
of his legs with some movements.  Physical examination led to 
a diagnostic assessment of lower back pain.

The veteran filed a claim for service connection of his back 
disability in February 1993, and stated that he was receiving 
ongoing treatment at the Kirkland U.S. Air Force hospital.  A 
VA X-ray examination of the lumbar spine in January 1993 was 
normal.  During a VA examination two months later, the 
veteran reported that his back pain was less acute, but 
appears to some extent every day.  The pain is aggravated by 
bending, lifting, or turning movements, and is experienced 
after a night of restless sleep.  The veteran described his 
back pain as originating in his mid lumbar section and 
radiating upwards.  The diagnostic impression was lumbosacral 
strain, moderate disability.

During the veteran's August 1995 personal hearing, the 
veteran stated that he had not experienced any back problems 
prior to his injury in November 1991. Transcript (T.) at 5-6.  
Further, he did not experience any "severe" back problems 
between the November 1991 and January 1993 injuries, and did 
not receive medical treatment during this time.  T. at 7.  
Following the 1993 injury, the veteran explained that he 
experienced intermittent back pain.  T. at 7.  While the 
veteran was not monitored by a doctor on a routine basis, he 
received physical therapy for his back disability.  T. at 6-
8.  In addition, the veteran was examined by a chiropractor 
in approximately 1995, and subsequently consulted his 
"regular doctor" and other "general practitioners." T. at 6-
8.  Despite these reports of treatment, the veteran stated 
that he had no further evidence to add to his file in 
correspondence dated in October 1996.

A March 1997 RO letter sent to the veteran, in reference to 
the veteran's remanded appeal, requested treatment records 
since 1993 with enclosed VA Forms 21-4142.

An April 1997 National Personnel Records Center response 
indicates that a prior report of service medical records was 
sent to VA office in Albuquerque, NM.  Separation examination 
was not on file.

A response from Kirkland AFB, received on September 1997, 
reported that they were unable to locate the veteran's 
medical records.

A February 1998 response from Travis AFB indicated that a 
thorough search of their files reveal no current record on 
the veteran.

The veteran then underwent an October 1998 VA examination, 
during which time the VA examiner indicated that the 
veteran's C-file was present and reviewed.  The examiner 
noted the veteran's August 1995 complaint of injury to his 
back on November 1991; normal lumbar X-rays; the veteran's 
overweight appearance; no treatment other than one incident, 
until January 1993 when he hurt his back while picking-up his 
baby, and again in 1994.  The examiner noted the lack of low 
back surgery; lack of back braces or ambulatory aids, and 
lack of current treatment.  The veteran reported back pain 
once or twice per week; with no radiating pain to lower 
extremities or paresthesia.  The veteran complained of 
weakness and fatigability while playing golf at about the 
14th hole; no incoordination or limp was shown presently and 
repeated use.

Objective findings included no acute distress; normal gait; 
normal heel and toe walking; no tenderness to palpation about 
the spine, nor any muscle spasm anywhere.  There was no pain 
on midline percussion; deep tendon reflexes were active and 
symmetric bilaterally; and straight leg reflexes was negative 
bilaterally.  Sensory examination to pinwheel was normal on 
both lower extremities, and muscle strength testing manually 
was normal, right and left lower extremities.  Measured range 
of motion, thoracolumbar spine, in degrees: Flexion 95-90, 
extension 25, side-bending right and left 25-30 each, without 
complaint of pain.

The examiner's diagnoses included subjective symptomatology, 
lumbar spine, without objective substantiation.  Today's 
examination was normal.  The examiner further commented that 
there is no probability that any of the veteran's current 
back subjective symptomatology is attributable to his in-
service complaints.  X-rays of the lumbar spine were ordered 
that day.  Thereafter, an evaluation of radiographic evidence 
of four views of the lumbosacral spine revealed proper 
alignment; intact pedicles; no loss of vertebral body height.  
There was a small spur along the upper anterior L5 margin.  
The L4-L5 disc space appeared borderline narrow.  All of the 
other disc spaces were maintained.  The examiner noted that 
the incidentally noted small opaque densities located 
adjacent to each other at the level of the right lower 
kidneys were suspicious for renal stones. 


ANALYSIS

The threshold question in this matter is whether the 
veteran's claim is well grounded.  For the limited purpose of 
determining whether a claim is well grounded, evidentiary 
assertions must be presumed to be true.  King, supra.   

The record shows medical evidence of a current disability; 
thus the veteran has satisfied the first element of a well-
grounded claim.  In this regard, Board construes the March 
1993 VA examiner's diagnosis of lumbosacral strain, moderate 
disability, as evidence of a current disability.  Further, 
there is medical evidence of a back injury in service, as 
well as the veteran's lay assertions as to back symptoms 
perceptible to a lay party.  Therefore, the veteran has 
satisfied element two of a well-grounded claim, occurrence or 
aggravation of a disease or injury in service.  

Ultimately, however, this claim is not well grounded because 
the veteran has not satisfied element three of a well-
grounded claim: the nexus between the in-service injury or 
disease and the current disability.  The veteran's statements 
and subjective complaints of lumbosacral strain that are 
linked to his active service are not supported by competent 
in-service or post-service medical evidence.  The service 
medical records do not demonstrate any chronic disability, 
nor is the manifestation to a compensable degree of a disease 
subject to a presumption of service connection shown on this 
record.  

Clearly, the veteran's March 1993 VA diagnosis of a 
lumbosacral strain is positive evidence in support of his 
claim.  However, this diagnosis was not accompanied by any 
medical opinion that links this diagnosis to service.  38 
C.F.R. § 3.303(b) (1998) and Savage v. Gober, supra.   
Moreover, the veteran's own opinion that the lumbosacral 
strain at issue is the result of his military service can not 
establish a causal nexus.  As a lay person, he is not 
competent to render such an opinion.  See Zang v. Brown, 8 
Vet. App. 246 (1995); See also Godfrey v. Brown, 7 Vet. App. 
398 (1995).

As a lay person, the veteran is competent to provide 
plausible evidence that he has experienced certain 
symptomatology perceptible to a lay party, such as back pain, 
since his periods of military service.  Stadin v. Brown, 8 
Vet. App. 280 (1995).   However, to well ground the claim on 
the basis of continuity of symptomatology, there must be a 
demonstration that the symptomatology was causally related to 
the claimed underlying disability.  Where the disability is 
one that a lay party can perceive, such as flat feet, a lay 
appellant can establish continuity of symptomatology by 
linking symptoms to the underlying disability.  Where, 
however, the disability is not one perceivable to a lay 
party, there must be competent medical evidence to link the 
reported symptoms to the specific underlying disability.  
Accordingly, it is clear that the veteran can not well ground 
this claim with his lay evidentiary assertions because the 
disability at issue here involves the internal structure of 
the back.  38 C.F.R. § 3.303(b) (1998); Savage, 10 Vet. App. 
at 495-98. 

Even if the Board was to rule in the alternative and reach 
the merits of the claim, the result would be the same.  
Holbrook v. Brown, 8 Vet. App. 91 (1995).   For instance, 
January 1993 radiographic evidence of the veteran's lumbar 
spine revealed a normal spine.  Moreover, there is no 
indication in the service medical records that the episode of 
back pain was more than acute and transitory. 

The acute and transitory nature of the veteran's previously 
diagnosed lumbosacral strain was unambiguously established 
during his October 1998 VA examination.
The Board observes that the veteran's March 1993 VA 
examination was prompted by, and coincident to, a reported 
January 1993 injury as a result of the veteran's attempt to 
pick-up his baby.  Here again, the Board notes that 
radiographic evidence was negative.  Significantly, five 
years after this incident, the VA examiner who conducted the 
October 1998 examination, diagnosed the veteran with 
subjective symptomatology, lumbar spine, without objective 
substantiation on the day of examination.  Radiographic 
evidence did detect small spur along the anterior L-5 margin, 
and some borderline narrowing on the L4-5 disc space.  
However, based on a complete review of the veteran's C-file, 
subjective complaints of back pain were simply not found 
based on objective findings.  The examiner stated that there 
was no probability that any of the veteran's subjective 
complaints of back pain is attributable to his in-service 
complaints that occurred in November 1991.  Further, the 
veteran's asserted receipt of additional treatment at 
indicated medical facilities were neither shown nor 
demonstrated.  Thus, with respect to the claimant's 
assertions as to continuity of symptomatology, as the Court 
has noted, in the merits context of a claim, a lack evidence 
of treatment may bear upon the credibility of evidence of 
continuity.  Savage, 10 Vet. App. at 496.   Here, with the 
exception of an incident in January 1993, there is no medical 
evidence to support the assertion of continuity of symptoms 
for the years following service discharge.     

In summary, although the record shows that the veteran 
experienced low back strain in service and that previous 
diagnosed lumbosacral stain disability was present, no 
competent evidence had been presented to provide a nexus 
between the in-service symptomatology and diagnosis following 
service discharge. 

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144.  
Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, the VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application. This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the RO fulfilled its obligation 
under section 5103(a) with various letters sent to the 
veteran, such as in February 1995, which requested pertinent 
information reflective of treatment since 1993. 

The Board further notes that the VA has retrieved all of the 
evidence that the veteran indicated pertains to post-service 
treatment for his current disorder and his in-service back 
disorder.  Thus, the Board is satisfied that the obligation 
imposed by section 5103(a) has been met.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under section 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence that may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (Section 5103(a) 
duty attaches only where there is an incomplete application 
that references other known and existing evidence). 

Under these circumstances, the undersigned concludes that the 
veteran has not met his initial burden of submitting evidence 
of a well-grounded claim for service connection for a 
previously diagnosed lumbosacral strain disorder.  See 
Caluza, 7 Vet. App. at 506.




ORDER

Entitlement to service connection for lumbosacral strain is 
denied.





		
	Richard B. Frank 
	Member, Board of Veterans' Appeals



 

